Watson, J.
The respondent excepted to the exclusion of the statutory law of New York, with a decision of the highest court of that State construing the- same, to- the effect that a dissolution of marriage could be granted there only for the 'cause of adultery, and that, when a marriage is dissolved pursuant to such law, for that cause, the libellee shall not marry again,. unless it be to the libellant, until the death of the libellant; and this is the sole question before us.
It is sufficient for this case that the law of New York offered in evidence prohibits the subsequent marriage of a libellee only when the marriage has been dissolved under the *165provisions of that law. By express term's, it has no application when the dissolution was granted in some other territorial jurisdiction., The evidence offered had no tendency, therefore, to show that the respondent’s marriage at Whitehall, in the State of New York, was illegal, and it was properly excluded.

Judgment that there is no error in the proceedings, and that the respondent take nothing by his exceptions. Let execution be done.